RUIZ-NAZARIO, Chief Judge.
In this case a Referee of the Social Security Administration determined that claimant, plaintiff- herein, was not entitled to child’s insurance benefits on behalf of her two minor children under the Social Security Account of the deceased wage-earner Rafael Pagan Ocasio.
The basis for the determination and the issue before the Referee as to said two children were those which this Court had already considered in the identical case of Reyes v. Flemming, D.C., 168 F. Supp. 566.
Plaintiff herein brought this action to review the Referee’s aforesaid determination.
Defendant, the Secretary of Health, Education and Welfare of the United States, answered the complaint, attaching to said answer the complete record of the proceedings before the Social Security Administration, as required by the law.
Defendant has also moved for a summary judgment in his favor and this motion is now before the Court for decision.
I have given due consideration to the pleadings, to the record of the proceedings before the Social Security Administration attached to defendant’s answer and to the memorandum submitted on behalf of defendant (plaintiff has failed to file any) being duly advised in the premises.
On the basis of my decision in Reyes v. Flemming, supra, the determination and decision of the Referee must be affirmed, *402defendant’s motion for summary judgment must be granted, and this action must be dismissed.
It is so ordered.
Summary Judgment.
The pleadings and the record of the administrative proceedings on file, show that there is no genuine issue as to any material fact and that the defendant is entitled to a judgment as a matter of law. It is therefore ordered and adjudged that the determination and decision of the Referee of the Social Security Administration, under review herein, be as it is hereby affirmed and that the complaint in this action be as it is hereby dismissed.